NON-FINAL REJECTION
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.

Response to Amendment
	The Amendment filed October 12, 2021 has been entered. Claims 1-6, 9-14, and 17-22 remain pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-6, 9-14, and 17-22 are rejected under 35 U.S.C. 112(a) as unpatentable.
Claims 1-6, 9-14, and 17-22 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-14, and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 9, and 17 recite the limitations “identifying that the genesis block is hot data by determining that the genesis block is accessed with an access frequency exceeding a threshold frequency; and in response to identifying that the data log file comprising the historical data comprises the genesis block that is hot data, migrating, by the storage system, the genesis block in the data log file from the second tier storage device into the first tier storage device.” 
Regarding the first limitation, the instant specification discloses that “a genesis block of a blockchain can be considered as hot data as it is frequently accessed” (see [0092]). It appears that the instant specification teaches that a genesis block is hot data because it is accessed frequently in contrast to “determining that the genesis block is accessed with an access frequency exceeding a threshold frequency,” as is required by the claimed limitation. Furthermore, paragraph [0120] discloses “the data log files can be graded according to a scoring formula that 
Regarding the second limitation, the instant specification does not disclose “in response to identifying that the data log file comprising the historical data comprises the genesis block that is hot data, migrating, by the storage system, the genesis block in the data log file from the second tier storage device into the first tier storage device” because the specification does not disclose “identifying that the data log file comprising the historical data comprises the genesis block that is hot data,” as discussed above. Additionally, the instant specification does not teach “migrating, by the storage system, the genesis block in the data log file from the second tier storage device into the first tier storage device,” as is required by the claimed limitation. The instant specification discloses that a higher-tier storage device can store “a data log file including blockchain data that is migrated from a lower-tier storage device. For example, the first-tier storage device can store a data log file including blockchain data that is accessed more frequently than blockchain data in data log files in a second-tier storage device and that was migrated from the second-tier storage device” (see [0099]). Figure 10 and paragraphs [0201]-[0220] discuss identifying a characteristic of a data log file, such as activeness, to be used in determining 
Claims 2-6, 10-14, and 18-22 depend from claims 1, 9, and 17 and are rejected as being dependent on rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-12, 14, 17-20, and 22 are rejected under 35 U.S.C. 103 as being patentable over Lv et al. (US 2018/0088870), Stollman (US 2018/0323963), and Mercuri et al. (US 2019/0012249).
Regarding claim 1, Lv et al. disclose: 
A computer-implemented method comprising: 
(Fig. 1 Hierarchical storage system 100)…data log file in a second tier storage device of the storage system (Fig. 1 106-2; [0034] a file stored in storage at a first level (for example one of the storage 106-1 to 106-n) in the hierarchical storage system 100. For instance, as with the example shown above, the storage management device 102 can obtain the attribute and the access information of the file stored in storage 106-2; Fig. 2 Obtain an Attribute and Access Information of a File Stored in Storage at a First Level in a Hierarchical Storage System (i.e. a file stored in a second tier)), wherein the storage system comprises a first tier storage device and the second tier storage device (Fig. 1 Storage 106-1…106-n), wherein the first tier storage device has a faster access speed than the second tier storage tier ([0028] In the storage 106-1 to 106-n, storage at different levels may have different access speed; [0019] the hierarchical storage system may include storage at different levels, in which storage at a higher level may have smaller storage capacity and higher access speed (i.e. first tier storage device), while storage at a lower level may have larger storage capacity and lower access speed) (i.e. second tier storage device)), and wherein the data log file comprises historical data (data stored in a file is historical data because it was created/modified before the current time)…
identifying that…is hot data ([0030] the storage management device 102 can obtain an attribute, access information and the like of a file stored in the storage device 106 (for example the storage 106-2)…the access information may indicate an access frequency of the file; [0042] If frequencies of writing and reading operations for the file are high, it means that the file is accessed with high frequency (i.e. identified that the file data is hot data). Therefore, the higher the frequency of the file being accessed is, the greater the necessity of migrating the file from the storage at the lower level (for example the storage 106-2) to the storage at the higher level (for example the storage 106-1) may be)by determining that…is accessed with an access frequency exceeding a threshold frequency ([0052] The attribute of the file can indicate a size of the file, and the access information can indicate an access frequency of the file. The determining module 310 is configured to determine necessity of migrating the file based on the attribute of the file and the access information. The migrating module 315 is configured to, in response to the necessity exceeding a predetermined threshold, migrate the file to storage at a second level in the hierarchical storage system); and 
in response to identifying that the data log file comprising the historical data comprises… hot data, migrating, by the storage system,…in the data log file from the second tier storage device into the first tier storage device (Fig. 2 step 215 Migrate the File to Storage at a Second Level in the Hierarchical Storage System (i.e. migrate file to first storage tier); [0039], [0037], [0042] migrating the file from the storage at the lower level (for example the storage 106-2) to the storage at the higher level (for example the storage 106-1)).
Lv et al. do not appear to explicitly teach a storage system “of a network node of a blockchain network,” wherein the data log file comprises historical data “generated in the blockchain network; identifying, by the storage system, that the data log file comprising the historical data comprises a genesis block of a blockchain of the blockchain network, wherein the genesis block is a data object in the data log file,” identifying that “the genesis block” is hot data, and in response to identifying that the data log file comprising the historical data “comprises the genesis block” that is hot data, migrating “the genesis block” in the data                          log file. However, Stollman discloses:
(Fig. 1 Blockchain “Full node” 10 with multiple blockchain nodes 15)…generated in the blockchain network ([0068] a blockchain is generally defined as being a computerized ledger or record of transactions; [0070] A blockchain "full node" 10 includes a server 11 (also known as a "full node") that processes validated blocks 13, 14 and after completion of the protocol processing, appends the blocks 13, 14 to the current blockchain ledger 12 in the chronological order in which the validated blocks 13, 14 are processed; [0081] Historical blocks are those blocks that are in existence prior to the current time); 
identifying, by the storage system, that the data log file comprising the historical data comprises a genesis block of a blockchain of the blockchain network ([0015] ii. at least one set of criteria for identifying at least one destination information-technology blockchain ("child blockchain"); [0072] the created net state 21 becomes a seed or genesis block 33 and is used to commence or start at least one new blockchain 200 to which all subsequent transactions will be directed…upon the creation of the new or child blockchain 200, and the archiving of the parent blockchain 50, subsequent transactions are then appended to the child blockchain(s) 200)… 
Ly et al. and Stollman are analogous art because Lv et al. teach hierarchical storage management and Stollman teaches blockchain technology.
As discussed above, Lv et al. disclose identifying that file data (i.e. data log file) is hot data by determining that the access frequency of the file data exceeding a predetermined threshold. Lv et al. further disclose migrating the file data from the second tier storage device to the first tier storage device in response to the file data access frequency exceeding the predetermined threshold because the first tier has a higher access speed than the second tier. Stollman, as discussed above, teaches that blockchain data is a ledger of transactions (i.e. data 
Lv et al. and Stollman do not appear to explicitly teach “wherein the genesis block is a data object in the data log file.” However, Mercuri et al. disclose:
wherein the genesis block is a data object in the data log file ([0155] the system 100 may retrieve blockchain objects from the genesis block to the current block. For example, the blockchain may include thousands of objects. The system 100 may retrieve the objects on the blockchain 120 from the genesis block to the current block and store the events (e.g., the blockchain object));
Lv et al., Stollman, and Mercuri et al. are analogous art because Lv et al. teach hierarchical storage management and Stollman and Mercuri et al. teach blockchain technology.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Lv et al., Stollman, and Mercuri et al. before him/her, to modify the combined teachings of Lv et al. and Stollman with the teachings of Mercuri et al. because defining the genesis block as a data object enables the data of the blockchain to be structured in terms of storage allocation and interpretation of values. The combination would enable the genesis block to regulate interactions with and to the blockchain object based on the constraints defined in machine-readable code. (Mercuri et al. [0024])
Regarding claim 2, Lv et al. further disclose: 
The computer-implemented method of claim 1, further comprising:
maintaining, by the storage system (Fig. 1 Hierarchical storage system 100), a second data log file ([0009] a plurality of files stored in the hierarchical storage system) in the first tier storage device of the storage system ([0034] a file stored in storage at a first level (for example one of the storage 106-1 to 106-n) in the hierarchical storage system 100; Fig. 1 Storage 106-1…106-n); 
identifying, by the storage system, one or more characteristics of the second data log file and one or more characteristics of the first tier storage device (Fig. 2 step 205 Obtain an attribute and access information of a file stored in storage at a first level in a hierarchical storage system) and one or more characteristics of the source storage device ([0039] a storage level at which the file is currently stored; [0046] a storage level at which the file is currently stored can be taken into consideration. Specifically, if the storage level corresponding to the necessity factor of the file is the same as the storage level at which the file is currently stored, the necessity of migrating the file is determined to be low. In contrast, if the storage level corresponding to the necessity factor of the file is different from the storage level at which the file is currently stored, the necessity of migrating the file is determined to be high); 
determining, by the storage system, a migration metric of the second data log file ([0040] necessity factor M for migrating the file x) based on the one or more characteristics of the second data log file and the one or more characteristics of the first tier storage device ([0039] the necessity of migrating the file may depend on a necessity factor and a storage level at which the file is currently stored. The necessity factor, for instance, indicates a level that is more suitable for the file to be stored); 
determining, by the storage system, whether to migrate the second data log file according to the migration metric (Fig. 2 step 210 Determine necessity of migrating the file); and 
in response to determining migrating the second data log file, migrating, by the storage system, the second data log file from the first tier storage device to the second tier storage device (Fig. 2 step 215 Migrate the file to storage at a second level in the hierarchical storage system).
Regarding claim 3, Lv et al. further disclose: 
The computer-implemented method of claim 2, wherein the one or more characteristics of the first tier storage device comprise at least one of the following: 
an access speed ([0028] In the storage 106-1 to 106-n, storage at different levels may have different access speed), an access bandwidth, an access latency, a usage rate, a garbage ratio, a fragmentation level, or an input/output (I/O) request of the first tier storage device, and wherein the one or more characteristics of the data log file comprise at least one of the following: 
([0047] determine a type of the file from the above attribute of the file, and further determine the necessity of migrating the file further based on the type of the file, which allows the type of the file to be considered in determining the necessity of migrating the file), a creation time, a data size ([0036] In some embodiments, the attribute of the file indicates a static attribute of the file, such as a size of the file), an activeness ([0036] In some embodiments, the attribute of the file further indicates a dynamic mode of the file, such as the number of times of access to the file), a garbage ratio, or a fragmentation level of the data log file.
Regarding claim 4, Lv et al. further disclose: 
The computer-implemented method of claim 3, wherein the migration metric comprises a migration policy ([0040] necessity factor M for migrating the file x), and wherein determining, by the storage system, the migration metric of the second data log file based on the one or more characteristics of the second data log file ([0047]; [0036]) and the one or more characteristics of the first tier storage device ([0028] In the storage 106-1 to 106-n, storage at different levels may have different access speed) comprises: 
determining, by the storage system, the migration policy of the second data log file ([0040] equation (1)) based on at least one of the usage rate of the first tier storage device, the access frequency of the second data log file ([0040] Wi and Ri represent the number of times of writing and reading the file in a time block, respectively. In other words, Wi and Ri represent writing and reading frequencies of the file), the creation time of the second data log file, or a migration cost.
Regarding claim 6, Lv et al. further disclose: 
The computer-implemented method of claim 1, wherein before maintaining, by the storage system, the data log file in the second tier storage device (Fig. 1 Step 205 Obtain Attribute and Access Information of a File Stored in Storage at a First Level in a Hierarchical Storage System), the computer- implemented method further comprises: 
…wherein the data log file is in the first tier storage device (Fig. 1 Step 205); and
determining, by the storage system, that a predetermined migration condition for the data log file is satisfied (Fig. 2 Step 210 Determine Necessity of Migrating the File; [0040]); and 
in response to determining that the predetermined migration condition is satisfied, migrating, by the storage system, the data log file from the first tier storage device to the second tier storage device (Fig. 2 Step 215 Migrate the File to Storage at a Second Level in the Hierarchical Storage System).
	Lv et al. do not appear to explicitly teach “receiving, by the storage system and from the blockchain network, a request to store the historical data… in response to receiving the request, storing, by the storage system, the historic data into the data log file.” However, Stollman further discloses:
receiving, by the storage system and from the blockchain network, a request to store the historical data ([0078] the parent blockchain 100 is analyzed 925 to determine which, if any, blocks contain transactions that need to be removed and transferred to the new child blockchain 200 (i.e. a request would be issued to transfer); [0081] In other applications, there may be a need to create the "net state" at a point in time prior to the current time. Such an application would entail the incorporation of one or more historical blocks into the new or child blockchain. Historical blocks are those blocks that are in existence prior to the current time. Such a configuration allows the new blockchain to include one or more historical blocks before the new blockchain takes over all new transactions); 
([0079] These "to be removed" transactions are then appended to the seed blocks before the new blockchain begins accepting new blocks in order to ensure appropriate sequencing of the blockchain blocks, as illustrated in FIG. 3),…
Regarding claim 9, Lv et al. disclose: 
A non-transitory, computer-readable storage medium storing one or more instructions executable by a computer system to perform operations ([0060] the method 200 can be implemented as computer software programs, which are tangibly included in a machine-readable medium, such as storage unit 408. In some embodiments, the computer program can be partially or completely loaded and/or installed to the device 400 via ROM 402 and/or the communication unit 409. When the computer program is loaded to RAM 403 and executed by CPU 401, one or more steps of the above described method 200 are implemented. Alternatively, CPU 401 can also be configured to execute the above described method 200 via any suitable manners (such as by means of firmware)) comprising:
maintaining, by a storage system (Fig. 1 Hierarchical storage system 100)…data log file in a second tier storage device of the storage system (Fig. 1 106-2; [0034] a file stored in storage at a first level (for example one of the storage 106-1 to 106-n) in the hierarchical storage system 100. For instance, as with the example shown above, the storage management device 102 can obtain the attribute and the access information of the file stored in storage 106-2; Fig. 2 Obtain an Attribute and Access Information of a File Stored in Storage at a First Level in a Hierarchical Storage System (i.e. a file stored in a second tier)), wherein the storage system comprises a first tier storage device and the second tier storage device (Fig. 1 Storage 106-1…106-n), wherein the first tier storage device has a faster access speed than the second tier storage tier ([0028] In the storage 106-1 to 106-n, storage at different levels may have different access speed; [0019] the hierarchical storage system may include storage at different levels, in which storage at a higher level may have smaller storage capacity and higher access speed (i.e. first tier storage device), while storage at a lower level may have larger storage capacity and lower access speed) (i.e. second tier storage device)), and wherein the data log file comprises historical data (data stored in a file is historical data because it was created/modified before the current time)…
identifying that…is hot data ([0030] the storage management device 102 can obtain an attribute, access information and the like of a file stored in the storage device 106 (for example the storage 106-2)…the access information may indicate an access frequency of the file; [0042] If frequencies of writing and reading operations for the file are high, it means that the file is accessed with high frequency (i.e. identified that the file data is hot data). Therefore, the higher the frequency of the file being accessed is, the greater the necessity of migrating the file from the storage at the lower level (for example the storage 106-2) to the storage at the higher level (for example the storage 106-1) may be)by determining that…is accessed with an access frequency exceeding a threshold frequency ([0052] The attribute of the file can indicate a size of the file, and the access information can indicate an access frequency of the file. The determining module 310 is configured to determine necessity of migrating the file based on the attribute of the file and the access information. The migrating module 315 is configured to, in response to the necessity exceeding a predetermined threshold, migrate the file to storage at a second level in the hierarchical storage system); and 
in response to identifying that the data log file comprising the historical data comprises… hot data, migrating, by the storage system,…in the data log file from the second tier storage device into the first tier storage device (Fig. 2 step 215 Migrate the File to Storage at a Second Level in the Hierarchical Storage System (i.e. migrate file to first storage tier); [0039], [0037], [0042] migrating the file from the storage at the lower level (for example the storage 106-2) to the storage at the higher level (for example the storage 106-1)).
Lv et al. do not appear to explicitly teach a storage system “of a network node of a blockchain network,” wherein the data log file comprises historical data “generated in the blockchain network; identifying, by the storage system, that the data log file comprising the historical data comprises a genesis block of a blockchain of the blockchain network, wherein the genesis block is a data object in the data log file,” identifying that “the genesis block” is hot data, and in response to identifying that the data log file comprising the historical data “comprises the genesis block” that is hot data, migrating “the genesis block” in the data                          log file. However, Stollman discloses:
…of a network node of a blockchain network (Fig. 1 Blockchain “Full node” 10 with multiple blockchain nodes 15)…generated in the blockchain network ([0068] a blockchain is generally defined as being a computerized ledger or record of transactions; [0070] A blockchain "full node" 10 includes a server 11 (also known as a "full node") that processes validated blocks 13, 14 and after completion of the protocol processing, appends the blocks 13, 14 to the current blockchain ledger 12 in the chronological order in which the validated blocks 13, 14 are processed; [0081] Historical blocks are those blocks that are in existence prior to the current time); 
identifying, by the storage system, that the data log file comprising the historical data comprises a genesis block of a blockchain of the blockchain network ([0015] ii. at least one set of criteria for identifying at least one destination information-technology blockchain ("child blockchain"); [0072] the created net state 21 becomes a seed or genesis block 33 and is used to commence or start at least one new blockchain 200 to which all subsequent transactions will be directed…upon the creation of the new or child blockchain 200, and the archiving of the parent blockchain 50, subsequent transactions are then appended to the child blockchain(s) 200)… 
Ly et al. and Stollman are analogous art because Lv et al. teach hierarchical storage management and Stollman teaches blockchain technology.
As discussed above, Lv et al. disclose identifying that file data (i.e. data log file) is hot data by determining that the access frequency of the file data exceeding a predetermined threshold. Lv et al. further disclose migrating the file data from the second tier storage device to the first tier storage device in response to the file data access frequency exceeding the predetermined threshold because the first tier has a higher access speed than the second tier. Stollman, as discussed above, teaches that blockchain data is a ledger of transactions (i.e. data log file) and that the blockchain comprises a genesis block. Stollman teaches that a genesis block is used to commence or start at least one new blockchain to which all subsequent transactions will be directed. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, having the teachings of Lv et al. and Stollman before him/her, to modify the teachings of Lv et al. to perform Lv’s migration method using Stollman’s blockchain data. The combination would determine that Stollman’s blockchain, which includes the genesis block, is hot data and in response to the determination, migrate the blockchain, including the genesis block, to the first storage tier. Migrating the blockchain would maintain the appropriate links with the parent blockchain, thus ensuring complete historical integrity of the full blockchain ledger (Stollman [0008]). Ensuring the integrity of the blockchain ledger would enable the use of the hierarchical storage system to append new transactions to the child in the first storage tier, which is faster in speed but smaller in storage size, while enabling 
Lv et al. and Stollman do not appear to explicitly teach “wherein the genesis block is a data object in the data log file.” However, Mercuri et al. disclose:
wherein the genesis block is a data object in the data log file ([0155] the system 100 may retrieve blockchain objects from the genesis block to the current block. For example, the blockchain may include thousands of objects. The system 100 may retrieve the objects on the blockchain 120 from the genesis block to the current block and store the events (e.g., the blockchain object));
Lv et al., Stollman, and Mercuri et al. are analogous art because Lv et al. teach hierarchical storage management and Stollman and Mercuri et al. teach blockchain technology.
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Claims 10-12 and 14 recite limitations similar to those of claims 2-4 and 6, respectively, and are similarly rejected.
Regarding claim 17, Lv et al. disclose:
A storage system, comprising:
one or more processors (Fig. 4 CPU 410); and
one or more computer-readable memories coupled to the one or more processors and having instructions stored thereon that are executable by the one or more processors to perform operations ([0060] the method 200 can be implemented as computer software programs, which are tangibly included in a machine-readable medium, such as storage unit 408. In some embodiments, the computer program can be partially or completely loaded and/or installed to the device 400 via ROM 402 and/or the communication unit 409. When the computer program is loaded to RAM 403 and executed by CPU 401, one or more steps of the above described method 200 are implemented. Alternatively, CPU 401 can also be configured to execute the above described method 200 via any suitable manners (such as by means of firmware)) comprising:  
maintaining, by a storage system (Fig. 1 Hierarchical storage system 100)…data log file in a second tier storage device of the storage system (Fig. 1 106-2; [0034] a file stored in storage at a first level (for example one of the storage 106-1 to 106-n) in the hierarchical storage system 100. For instance, as with the example shown above, the storage management device 102 can obtain the attribute and the access information of the file stored in storage 106-2; Fig. 2 Obtain an Attribute and Access Information of a File Stored in Storage at a First Level in a Hierarchical Storage System (i.e. a file stored in a second tier)), wherein the storage system comprises a first tier storage device and the second tier storage device (Fig. 1 Storage 106-1…106-n), wherein the first tier storage device has a faster access speed than the second tier storage tier ([0028] In the storage 106-1 to 106-n, storage at different levels may have different access speed; [0019] the hierarchical storage system may include storage at different levels, in which storage at a higher level may have smaller storage capacity and higher access speed (i.e. first tier storage device), while storage at a lower level may have larger storage capacity and lower access speed) (i.e. second tier storage device)), and wherein the data log file comprises historical data (data stored in a file is historical data because it was created/modified before the current time)…
([0030] the storage management device 102 can obtain an attribute, access information and the like of a file stored in the storage device 106 (for example the storage 106-2)…the access information may indicate an access frequency of the file; [0042] If frequencies of writing and reading operations for the file are high, it means that the file is accessed with high frequency (i.e. identified that the file data is hot data). Therefore, the higher the frequency of the file being accessed is, the greater the necessity of migrating the file from the storage at the lower level (for example the storage 106-2) to the storage at the higher level (for example the storage 106-1) may be)by determining that…is accessed with an access frequency exceeding a threshold frequency ([0052] The attribute of the file can indicate a size of the file, and the access information can indicate an access frequency of the file. The determining module 310 is configured to determine necessity of migrating the file based on the attribute of the file and the access information. The migrating module 315 is configured to, in response to the necessity exceeding a predetermined threshold, migrate the file to storage at a second level in the hierarchical storage system); and 
in response to identifying that the data log file comprising the historical data comprises… hot data, migrating, by the storage system,…in the data log file from the second tier storage device into the first tier storage device (Fig. 2 step 215 Migrate the File to Storage at a Second Level in the Hierarchical Storage System (i.e. migrate file to first storage tier); [0039], [0037], [0042] migrating the file from the storage at the lower level (for example the storage 106-2) to the storage at the higher level (for example the storage 106-1)).
Lv et al. do not appear to explicitly teach a storage system “of a network node of a blockchain network,” wherein the data log file comprises historical data “generated in the blockchain network; identifying, by the storage system, that the data log file comprising the historical data comprises a genesis block of a blockchain of the blockchain network, wherein the genesis block is a data object in the data log file,” identifying that “the genesis block” is hot data, and in response to identifying that the data log file comprising the historical data “comprises the genesis block” that is hot data, migrating “the genesis block” in the data                          log file. However, Stollman discloses:
…of a network node of a blockchain network (Fig. 1 Blockchain “Full node” 10 with multiple blockchain nodes 15)…generated in the blockchain network ([0068] a blockchain is generally defined as being a computerized ledger or record of transactions; [0070] A blockchain "full node" 10 includes a server 11 (also known as a "full node") that processes validated blocks 13, 14 and after completion of the protocol processing, appends the blocks 13, 14 to the current blockchain ledger 12 in the chronological order in which the validated blocks 13, 14 are processed; [0081] Historical blocks are those blocks that are in existence prior to the current time); 
identifying, by the storage system, that the data log file comprising the historical data comprises a genesis block of a blockchain of the blockchain network ([0015] ii. at least one set of criteria for identifying at least one destination information-technology blockchain ("child blockchain"); [0072] the created net state 21 becomes a seed or genesis block 33 and is used to commence or start at least one new blockchain 200 to which all subsequent transactions will be directed…upon the creation of the new or child blockchain 200, and the archiving of the parent blockchain 50, subsequent transactions are then appended to the child blockchain(s) 200)… 
Ly et al. and Stollman are analogous art because Lv et al. teach hierarchical storage management and Stollman teaches blockchain technology.

Lv et al. and Stollman do not appear to explicitly teach “wherein the genesis block is a data object in the data log file.” However, Mercuri et al. disclose:
([0155] the system 100 may retrieve blockchain objects from the genesis block to the current block. For example, the blockchain may include thousands of objects. The system 100 may retrieve the objects on the blockchain 120 from the genesis block to the current block and store the events (e.g., the blockchain object));
Lv et al., Stollman, and Mercuri et al. are analogous art because Lv et al. teach hierarchical storage management and Stollman and Mercuri et al. teach blockchain technology.
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Claims 18-20 and 22 recite limitations similar to those of claims 2-4 and 6, respectively, and are similarly rejected.

Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lv et al., Stollman, and Mercuri et al. as applied to claim 1 above, and further in view of Winarski (US 10,860,259).
Regarding claim 5, Lv et al., Stollman, and Mercuri et al. do not appear to explicitly teach while Winarski discloses:
The computer-implemented method of claim 1, wherein the first tier storage device comprises a least frequently used (LFU) disk cache (Col 1, line 52:  Multi-tiered storage systems commonly involve a cache-tier, disk-tier, and archival tape-tier. The cache-tier may employ flash memory in the form of NAND and NOR memory, either as chips or in the form of solid-state drives (SSD); Col 11, line 14:  Algorithms for selecting blockchain blocks for migration from cache-tier storage to disk-tier storage include…a Least-Frequently-Used ( LFU) access threshold).
Lv et al.. Stollman, Mercuri et al., and Winarski are analogous art because Lv et al. teach hierarchical storage management; Stollman and Mercuri et al. teach blockchain technology; and Winarski teaches implementing blockchain technology in a multi-tiered storage system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Lv et al., Stollman, Mercuri et al., and Winarski before him/her, to modify the combined blockchain migration method of Lv et al., Stollman, and Mercuri et al. with the disk cache of Winarski because implementing a least frequently used disk cache in the first tier of the hierarchical storage system would enable faster processing of reading and writing to the files that are being accessed most frequently (Winarski Col 8, line 15), thereby improving the input/output efficiency of the storage system.
Claims 13 and 21 recite limitations similar to those of claim 5 and are similarly rejected.

Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137